EXHIBIT 10.26
 
Consulting Agreement


This Consulting Agreement (“Agreement”) is entered into September 19, 2011 (the
“Effective Date”), by and between Pacific Energy Development Corp. (“PEDCO”),
located at 4125 Blackhawk Plaza Circle, Suite 201-A, Danville, CA 94506, and
South Texas Reservoir Alliance LLC (“STXRA”), located at 1416 Campbell Rd,
Building B, Suite 204, Houston, Texas 77055 (collectively referred to as
“Parties” or “the Parties”).


WITNESSETH:


WHEREAS, STXRA is a consulting firm specializing in the delivery of petroleum
resource acquisition services and practical engineering solutions to clients
engaged in the acquisition, exploration and development of petroleum resources,
and is willing to provide services to PEDCO as detailed below;


WHEREAS, PEDCO is a development stage company engaging in the business of oil
and gas exploration and development in the United States and the Pacific Rim
countries; and


WHEREAS, PEDCO is willing to engage STXRA as an independent contractor under the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:
 
Section 1
Engagement


1.1           PEDCO hereby engages STXRA on a non-exclusive basis to render the
following services to PEDCO:  provide engineering and technical due diligence
assistance and services in support of PEDCO’s petroleum resource acquisition and
post-acquisition efforts as requested from time to time by PEDCO with respect to
projects and opportunities not originally introduced to PEDCO by STXRA (and
therefore not subject to the terms and conditions of that certain Agreement on
Joint Cooperation, dated April 27, 2011, entered into by and between PEDCO and
STXRA (the “Cooperation Agreement”)), and in each event as accepted by STXRA
(each, a “Project”).


1.2           STXRA hereby agrees to provide the services described
above.  STXRA will report to the Chief Executive Officer of PEDCO, or his
designee(s).  STXRA accepts the engagement to provide these services to PEDCO on
the terms and conditions set forth herein.


1.3           Notwithstanding the forgoing or anything to the contrary herein,
nothing herein shall have effect of modifying or amending the terms and
conditions of the Cooperation Agreement, which shall continue in full force and
effect.
 
 
1

--------------------------------------------------------------------------------

 


Section 2
Confidentiality and Intellectual Property Rights


2.1           The Parties hereto shall maintain all information and data
provided by the other Party strictly confidential and therefore agree not to
disclose trade or otherwise divulge such information and data to any third
party, other than to its affiliates, without the prior written consent of the
other Party.  In the event of disclosure to any of its affiliates, such
affiliate shall also be subject to the terms of this Agreement or a
non-disclosure agreement with terms at least as restrictive and protective of
the other Party’s confidential information and data as set forth herein.
Notwithstanding the above, the Party receiving the information and data shall be
entitled to disclose the information and data without the other Party's prior
written consent to such of the following persons to the extent that they have a
need to know and to be exposed to the information and data:


A.  
Employees, officers, managers, and directors of the Party receiving the
information and data;



B.  
Employees, officers, managers, and directors of affiliates;



C.  
With respect to PEDCO, employees, officers, managers, directors, consultants and
advisors of its strategic Chinese partner previously disclosed to STXRA;



D.  
Agents and consultants of the Party or its affiliates; or



E.  
Any bank or other financial institution or person or entity funding or proposing
to fund a Party's participation in a venture, including any agent or consultant
retained by such bank or other financial institution or entity.



The Party receiving the information and data shall be responsible for ensuring
that all persons to whom the confidential information and data is disclosed
under this Agreement shall keep such information confidential and shall not
disclose or divulge the same to any unauthorized person, and shall use no less
than reasonable care to protect the same.


Prior to making any such disclosures to persons under subparagraphs (D) and (E)
above, however, the Party receiving the information and data shall obtain an
undertaking of confidentiality substantially in the same form and content as
this Agreement, from each such person.


2.2
Exception to the Confidential Treatment of Data and Information.



The receiving Party may disclose the information and data without the disclosing
Party's prior written consent only to the extent such information and data:


A.           Is already known to the receiving Party of the date of disclosure
hereunder;


B.           Is already in possession of the public or becomes available to the
public other than through the act or omission of the receiving Party or of any
other person to whom the data is disclosed pursuant to this Agreement;


C.           Is acquired independently from a third party that represents that
it has the right to disseminate such information and data at the time it is
acquired by the receiving Party; or


D.           Is developed by the receiving Party independently from information
and data received from the disclosing Party.


Notwithstanding anything to the contrary herein, nothing herein shall restrict
either Party from disclosing this Agreement or the terms hereof, including, but
not limited to, in public filings or releases, and nothing restricts either
Party from disclosing confidential data or information that, in such Party’s
reasonable determination as advised by legal counsel, is required or advised to
be disclosed under applicable legal and regulatory requirements, including, but
not limited to, SEC rules and regulations.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           Intellectual Property Rights.


To the extent that STXRA produces work relating to the business of PEDCO
pursuant to this Agreement, such work (the “Work Product”) shall be the sole and
exclusive property of PEDCO and its assigns, free from any encumbrance, claim,
lien for balance due or rights of retention on the part of STXRA. PEDCO and its
assigns shall have all rights, title and interest, including ownership of all
intellectual property rights, in and to the Work Product and all associated
documentation, and PEDCO shall have no right to disclose or use any of the Work
Product for any purpose whatsoever other than in connection with the performance
of the services provided hereunder. To the extent that ownership of the Work
Product does not otherwise vest in PEDCO and its assigns by operation of law,
STXRA hereby irrevocably assigns, transfers and conveys to PEDCO and its assigns
without further consideration all of its right, title and interest in such Work
Product, including all rights of patent, copyright, inventions, discoveries,
trademarks, service marks, trade dress, know-how, names, ideas, PEDCO and its
assigns shall have the right to obtain and hold in their own names any
intellectual property rights in such Work Product. STXRA agrees to execute any
documents or take any other actions as might be reasonably necessary or as PEDCO
might reasonably request, to perfect ownership by PEDCO and its assigns of any
Work Product.


Section 3
Compensation


STXRA shall be compensated as set forth on Exhibit A.


Section 4
Term and Termination


The term of this Agreement shall commence upon the Effective Date and shall
continue with full force and effect until terminated by either Party in writing
upon 30 days’ prior written notice.  Notwithstanding the foregoing, each Party’s
obligations arising under Section 2 shall survive for a period of three (3)
years following termination of this Agreement.
 
Section 5
Miscellaneous


5.1           Relationship of the Parties.


A.           STXRA is, and throughout the term of this Agreement shall be, an
independent consulting contractor and not an employee, partner or agent of
PEDCO.  STXRA shall not be entitled to nor receive any benefit normally provided
to PEDCO’s employees such as, but not limited to, vacation pay, retirement,
health insurance or sick pay.  PEDCO shall not be responsible for withholding
income or other taxes from the payments made to STXRA.  STXRA shall be solely
responsible for filing all returns and paying any income, social security or
other tax levied upon or determined with respect to the payments made to STXRA
pursuant to this Agreement.  STXRA agrees to indemnify, defend and hold PEDCO
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on PEDCO by the
relevant taxing authorities with respect to any compensation paid to STXRA.
 
B.           STXRA acknowledges and agrees that it has no authority to enter
into contracts that bind PEDCO or create obligations on the part of PEDCO
without the prior written authorization of PEDCO.


C.           Each Party shall bear its own costs, expenses, risks, and
liabilities incurred in connection with this Agreement, including but not
limited to, identification and evaluation of energy projects.  Notwithstanding
the forgoing, reasonable expenses incurred by STXRA on behalf of PEDCO shall be
reimbursed to STXRA by PEDCO assuming that the taking of said expenses was
preapproved by PEDCO.
 
 
3

--------------------------------------------------------------------------------

 


5.2           Indemnification.  Each of Party, at its own expense, shall
indemnify, defend and hold the other, its partners, shareholders, members,
managers, directors, officers, employees, and agents harmless from and against
any and all third-party suits, actions, investigations and proceedings, and
related costs and expenses (including reasonable attorney's fees) resulting
solely and directly from the indemnifying party's negligence or willful
misconduct. Neither Party shall be required hereunder to defend, indemnify or
hold harmless the other and/or its partners, shareholders, members, managers,
directors, officers, directors, employees and agents, or any of them, from any
liability resulting from the negligence or wrongful acts of the party seeking
indemnification or of any third-party. Each Party agrees to give the other
prompt written notice of any claim or other matter as to which it believes this
indemnification provision is applicable. The indemnifying party shall have the
right to defend against any such claim with counsel of its own choosing and to
settle and/or compromise such claim as it deems appropriate. Each Party further
agrees to cooperate with the other in the defense of any such claim or other
matter.


5.3           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.


5.4           Governing Law; Jurisdiction.  This Agreement and the transactions
contemplated hereby shall be governed by and interpreted in accordance with the
laws of the State of Texas without giving effect to principles thereof relating
to conflicts of law rules that would direct the application of the laws of
another jurisdiction.


5.5           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof, and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties regarding the subject matter hereof.


5.6           Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, by hand delivery, commercial overnight courier or
registered or certified U.S. Mail, to the applicable Party’s address as
indicated on the signature page hereto, or such other address as designated in
writing to the other Party, and shall be deemed duly given upon receipt, or if
by registered or certified mail three (3) business days following deposit in the
U.S. Mail. The parties hereto may from time to time designate in writing other
addresses expressly for the purpose of receipt of notice hereunder.


5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns;
provided, however, that the rights and obligations of STXRA shall not be
assignable or delegable by STXRA without the express written consent of
PEDCO.  Any purported assignment by STXRA of this Agreement in whole or in part
without the written consent of PEDCO shall be void.

5.8           Amendments and Waivers.  This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Party
against whom enforcement of any such modification or amendment is
sought.  Either Party may, only by an instrument in writing, waive compliance by
the other Party with any term or provision of this Agreement on the part of such
other Party to be performed or complied with.  The waiver by any Party of a
breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.


5.9           Attorneys’ Fees.  The prevailing Party in any legal proceeding or
arbitration brought under or to enforce this Agreement shall be additionally
entitled to recover court costs and reasonable attorneys’ fees (including
reasonable charges for the time of the prevailing Party’s in-house attorneys)
from the non-prevailing Party.


5.10         Severability.  If any provision of this Agreement is declared
invalid or unenforceable, such provision shall be deemed modified to the extent
necessary and possible to render it valid and enforceable. In any event, the
unenforceability or invalidity of any provision shall not affect any other
provision of this Agreement, and this Agreement shall continue in full force and
effect, and be construed and enforced, as if such provision had not been
included, or had been modified as above provided, as the case may be.
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement on Joint Cooperation has been signed by or on
behalf of each of the Parties as of the day first written above.
 

SOUTH TEXAS RESERVOIR ALLIANCE LLC   PACIFIC ENERGY DEVELOPMENT CORP.          
By:
/s/ Sean Fitzgerald  
 
/s/ Frank C. Ingriselli
  Name: Sean Fitzgerald   Frank C. Ingriselli   Title: Manager     Chief
Executive Officer            
Address:
 
Address:
 
1416 Campbell Rd, Building B, Suite 204
 
4125 Blackhawk Plaza Circle Ste. 201A
  Houston, TX 77055    Danville, CA 94506  

 
 
5

--------------------------------------------------------------------------------